Citation Nr: 1019106	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2008) for additional disability of the 
upper and lower extremities (quadriparesis or partial 
quadriplegia) as the result of surgery by the Department of 
Veterans Affairs (VA) on November 8, 2002.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to June 1952.

This appeal comes before the VA Board of Veterans Appeals (Board) 
from a March 2004 rating decision of the VA Regional Office (RO) 
in Detroit, Michigan that denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for partial 
quadriparesis as the result of VA surgery on November 8, 2002.  
In March 2007, the Board remanded the claim for additional 
development.  In June 2009, the Board denied the claim (which is 
vacated herein).  

The Veteran was afforded a personal hearing in September 2005 
before the undersigned Veterans Law Judge sitting at the Detroit, 
Michigan RO.  The transcript is of record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 30, 2009, the Board issued a decision as to the 
Veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of the 
upper and lower extremities (quadriparesis or partial 
quadriplegia) as the result of surgery by VA on November 8, 2002.  

2.  The Board's June 30, 2009 decision involved a violation of 
due process.  

3.  The Veteran does not have additional disability of the upper 
and lower extremities (quadriparesis or partial quadriplegia) 
resulting from the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing treatment, nor was such disability 
proximately caused by an event not reasonably foreseeable.   


CONCLUSIONS OF LAW

1.  The June 2009 Board decision addressing the issue of 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability of the upper and lower extremities 
(quadriparesis or partial quadriplegia) as the result of surgery 
by VA on November 8, 2002, is vacated.  38 U.S.C.A. 
§ 7104(a)(West 2002); 38 C.F.R. § 20.904 (2009).  

2.  Compensation for additional disability of the upper and lower 
extremities (quadriparesis or partial quadriplegia) as a result 
of surgery performed by the VA in February 2002 under 38 U.S.C.A. 
§ 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2009).  

In a decision, dated June 30, 2009, the Board denied this claim.  
In July 2009, the Veteran's representative filed a Motion to 
Vacate, arguing, in essence, that it had not been afforded an 
opportunity to submit argument on behalf of the Veteran prior to 
the  Board's decision, and that there had therefore been a denial 
of due process.  In August 2009, the Motion to Vacate was granted 
by the undersigned Veterans Law Judge, who determined that there 
had been a denial of due process.  

Accordingly, the June 2009 Board decision addressing the issue of 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability of the upper and lower extremities 
(quadriparesis or partial quadriplegia) as the result of surgery 
by VA on November 8, 2002, is vacated.


II.  Compensation Under 38 U.S.C.A. § 1151

The Veteran asserts that as a result of surgery that was 
performed at a VA facility in November 2002, he now suffers from 
quadriparesis or partial quadriplegia for which service 
connection should be granted under 38 U.S.C.A. §§ 1151.  

The Board initially notes that although the Veteran's 
representative has submitted additional argument since the 
Board's (vacated) June 2009 decision, no additional medical 
evidence or other evidence has been received.  Under the 
circumstances, the Board has determined that large portions of 
its June 2009 decision warrant inclusion in this decision with 
little or no change.  

The relevant history is as follows: VA clinical records dating 
beginning in 1985 show that the Veteran received numerous 
treatments for a wide variety of complaints and disorders that 
included generalized numbness, balance and gait problems, a 
tendency to fall, ataxia, and hand tremors.  His diagnoses and 
assessments included a history of a seizure disorder, alcohol 
abuse with secondary neuropathy, alcoholic cerebellar atrophy, 
alcoholic peripheral neuropathy, and Parkinson's disease.  

During a VA admission in December 1990, the Veteran's complaints 
included difficulty moving his right shoulder.  X-rays obtained 
were interpreted as showing right shoulder changes consistent 
with myositis ossificans, likely secondary to old trauma.  The 
appellant was also found to have degenerative joint disease in 
the right acromioclavicular joint.  It was reported that he had 
trouble picking up things due to tremors and paraplegia.  
Decreased sensation in the hands, cerebellar dysfunction, and 
polyneuropathy were recorded.  In 1991, the Veteran complained of 
back pain of five to six years' duration with radicular 
symptomatology, including numbness, tingling and weakness in the 
legs.  It was recorded that his past medical history was 
significant for a possible Parkinson's diagnosis manifested by a 
fine tremor, as well as alcohol cerebellar dysfunction and 
peripheral neuropathy.  The appellant indicated that he had 
difficulty walking.  There was clinical evidence of distal 
sensory neuropathy probably secondary to alcohol abuse.  
Generalized arthritis and chronic musculoskeletal symptoms were 
noted.  A February 1995 clinical entry referred to Guillain-Barre 
syndrome, and rheumatoid arthritis for which he was reported to 
have been rendered paraplegic eight years before.  The Veteran 
was observed to be wheelchair bound and was noted to be almost 
completely plegic in the lower legs with loss of sensation which 
extended to the angle of the jaw.

In November 1996, VA outpatient clinic records referred to upper 
extremity weakness and decreased muscle mass.  The Veteran was 
also reported to have chronic right shoulder pain, and mild left 
upper extremity weakness, as well as progressive paraplegia in 
the lower extremities.  An electromyogram (EMG) study in December 
1996 showed left cervical polyradiculopathy superimposed on 
peripheral neuropathy.  The Veteran complained on whole body 
weakness.  EMG results in June 1997 revealed chronic left 
cervical polyradiculopathy over peripheral neuropathy with left 
ulnar mononeuropathy.  EMG studies in November 1998 disclosed 
peripheral polyneuropathy and evidence of moderate to severe 
ulnar demyelination.  Subsequent VA outpatient records reflect 
complaints of continuing upper and lower extremity neurological 
and musculoskeletal symptomatology.

Furthermore, VA reports, dated between 1981 and the November 2002 
surgery in issue, show that on a number of occasions, the 
Veteran's complaints were noted to have a psychiatric component, 
to include making factitious complaints, having psychogenic pain, 
findings of a "functional gait disorder," and a "volitional 
component to his complaints of lower extremity weakness," and 
repeated notations that he was an unreliable historian, with 
diagnoses that included a personality disorder, a somatoform 
disorder, and a conversion disorder.    

The claims files contain VA hospital reports covering care 
provided between November 8, 2002 and March 2003, which indicate 
that the Veteran presented to the orthopedic clinic with right 
shoulder pain.  Physical examination revealed probable right 
subacromial impingement with acromioclavicular joint arthritis 
and possible rotator cuff tear.  On November 8, 2002, the Veteran 
underwent arthroscopic subacromical decompression with distal 
clavicular excision, right shoulder arthroscopic examination, and 
a right mini-open rotator cuff repair.  Records document that in 
the post anesthesia care unit, the Veteran complained of 
inability to move both upper and lower extremities.  Neurology 
consultation was obtained and diagnostic work-up commenced.  

The neurological consultation report on that same date indicated 
that the Veteran was moving his left arm prior to intubation, but 
that with his complicated neurological history and uncertain 
etiology of lower extremity weakness, it was unclear as to 
whether this was residual muscle weakness from neuromuscular 
relaxants or other causes.  It was reported that over the course 
of the next hour, he recovered sensation to the face as well as 
limited sensation in his arms.  The Veteran subsequently 
developed some spontaneous movement in his right arm and right 
hand.  It was felt that contributing factors for such symptoms 
might include pre-existing disease, possible positioning injury 
from the extensive procedures, pre-existing cervical stenosis, 
residual anesthetic effects, local anesthesia given for the 
shoulder, and/or a possible psychological component.

The Veteran was followed closely over the next few days for 
continuing symptoms that included diminished sensation and 
inability to move the upper extremities.  He was afforded 
extensive diagnostic work-up in this regard, including a 
myelogram.  On November 10, 2002, a history of paraplegia with 
new onset of post operative quadriparesis from rotator cuff 
repair was noted.  It was indicated that upper extremity strength 
was improving and suspected that this represented a transient 
mechanical compression causing cervical myelopathy, possibly 
related to operative positioning.  It was felt that other 
possible etiologies might have been inflammatory transverse 
myelitis or vasculitis.  Clinical staff noted that the Veteran 
began to display slight improvement in upper extremity movement, 
although lifting and grasping ability remained substantially 
deficient.  Within a few days he was able to feed himself with 
his left arm and hand without difficulty.  Rehabilitation, 
including strengthening exercises, was implemented.  A November 
12, 2002 "anesthesia postoperative report" indicates that it 
was written by the attending physician, M.A.D., M.D.  This report 
discusses the positioning of the Veteran's head during surgery, 
and states that a large roll had been placed under the left 
thorax to prevent pressure-related injuries to the left axillary 
neurovascular bundle or arm, that the head and neck were 
positioned with blankets under the head such that the cervical 
and thoracic spine were in good alignment when viewed from 
between six and eight feet away, that the head was in a neutral 
position, and that, "Both the Dr. S and I agreed that the head 
and neck alignment were appropriate."  A November 14, 2002 
psychiatric  consultation report notes a "highly likely 
conversion disorder" with bilateral upper extremity weakness 
that was "now resolving rapidly," with "no evident physiologic 
cause."  However, an addendum noted that neurology staff felt 
that there was an organic cause for the Veteran's upper extremity 
symptoms, and that a conversion disorder had been ruled out.  

VA outpatient clinical records dating from 2003 reflect 
continuing post surgical treatment and follow-up, as well as 
treatments for a wide variety of symptoms.  In April 2003, it was 
recorded that in February of that year, the Veteran developed 
infection at the surgery site that was treated with an incision, 
drainage and antibiotics.  It was noted that he had developed an 
"unusual" reaction after surgery wherein he had become 
quadriplegic.  The inscriber wrote that there was some concern 
about his having a conversion disorder, and that, "[i]t is 
unclear to me what exactly is going on now except that he does 
have use of his upper extremities."  The Veteran stated that his 
legs remained weak.  It was reported that he had no significant 
complaints regarding the right arm and shoulder at that time.  

At his September 2005 hearing, the Veteran essentially stated 
that subsequent to his November 8, 2002 surgery, he had no 
movement in his upper or lower extremities for nine months after 
his surgery.  He stated that he currently had problems gripping 
objects and difficulty eating and feeding himself.  He stated 
that he did not have these problems prior to surgery because he 
could throw discus and shot-putt [in Special Olympics activities] 
and that he could not do that anymore.  He testified that he 
continued to suffer residual partial quadriparalysis and that his 
limitations were a direct result of the surgery.  

In November 2008, pursuant to the Board's March 2007 Remand, the 
Veteran was afforded a VA compensation and pension examination.  
The examiner stated that the claims folder and VA clinical 
records were reviewed.  The Veteran reported that prior to his 
rotator cuff surgery, he was in a wheelchair, was unable to walk, 
that he was not able to bear weight on his legs or stand up, and 
that he was "barely able to use his legs."  He indicated that 
he was a "complete quadriplegic" for over six months following 
his rotator cuff surgery, and that he had more upper body 
strength prior to his surgery than he has now.  

On examination, the Veteran arrived in a motorized wheelchair and 
demonstrated how he transferred from his wheelchair to a chair in 
the examining room by using his hands to lift his legs into 
position.  It was noted that he performed the transfer using his 
upper body strength with difficulty.  The examiner stated that 
the appellant did not provide any effort in trying to move his 
legs.  Strength in the legs was assessed as 0/5.  He related that 
sensation was decreased throughout the lower extremities.  It was 
noted that the Veteran's hands showed characteristic signs of 
rheumatoid arthritis and as well as a resting tremor.  Strength 
in the upper extremity for shoulder abduction, elbow flexion and 
extension, wrist flexion and extension and handgrip was 4/5.  
Neurologic evaluation disclosed that deep tendon reflexes were 2+ 
at the patellar tendon, and absent at the Achilles tendon, 
bilaterally.  Strength was 4/5 in both upper extremities.  
Sensation was intact to light touch in both upper and lower 
extremities.

The Veteran was afforded evaluations through the physical 
medicine and rehabilitation departments.  Pertinent history 
indicated that EMG studies in the past revealed evidence of 
chronic, severe, bilateral cervical polyradiculopathies from C5-
C8 without ongoing motor denervation.  There was 
electrodiagnostic evidence for a mild right median mononeuropathy 
at the wrist (carpal tunnel syndrome), and that diffuse 
conduction abnormalities also suggested a superimposed axonal 
polyneuropathy which was unable to be fully investigated due to 
the Veteran's tolerance.  Current EMG and nerve conduction 
studies were interpreted as showing electrodiagnostic evidence of 
peripheral neuropathy consistent with his history.

A comprehensive background history and clinical chronology were 
recited.  Although the Veteran denied "any problems with the 
upper limbs" prior to his November 2002 surgery, it was noted 
that VA notes dating back to 1996 showed that he had 
polyradiculopathy, hand weakness and hand muscle wasting in the 
upper limbs.  It was further noted that the clinic notes showed 
progressive weakness that was getting worse prior to right 
shoulder surgery in 2002, as well as a history of Guillain-Barre 
or post polio syndrome, and a long history of inability to use 
the lower limbs.  The examiner stated that clinic notes did 
reveal weakness after surgery, but that the appellant had gained 
back his strength to a level close to what it was before the 
operation.

Following review of systems and additional neurological 
evaluation, the examiner stated that after looking through the 
clinical notes, it was apparent that the Veteran already had 
signs of weakness present in the upper extremities prior to right 
shoulder surgery in 2002, and that he currently had signs of 
neuropathy and a history of chronic polyneuropathy in the upper 
limbs with return of motor function that he had maintained over 
the last several examinations.  The examiner opined that it could 
not be found with greater than a 50 percent probability that 
current upper limb disability/weakness was due to surgery in 2002 
or events around that time.  It was found that the Veteran's 
disability was more likely due to disease progression and aging 
and that upper limb weakness predated the shoulder operation in 
2002.  The diagnoses were post polio syndrome, Guillain-Barre 
syndrome, neck strain with degenerative disc disease and 
radiculopathy and neuropathy.  The attending physician, D.M., 
M.D., stated:

I Can Not with greater than 50% probability 
find that his upper limb disability/weakness 
is due to surgery of 2002 or events around 
that time.  The patient's disability is more 
likely due to disease progression and aging 
for the patient.  (capitalization in 
original).

Dr. D.M. further noted that the Veteran does have upper limb 
weakness, but that this is likely due to a combination of 
findings that are consistent with neuropathy, a history of 
cervical pain, radiculopathy, stenosis, a rotator cuff injury, 
and an unknown Guillain-Barre syndrome, and that his upper limb 
weakness pre-dates his 2002 shoulder operation.  

A second VA physician further concluded:

I concur with the opinion and rationale 
provided by the attending physician from 
[the] physical medicine and rehabilitation 
department above.  In my opinion, it is less 
likely than not that the veteran's upper limb 
disability and weakness is due to surgery of 
2002 or to events around that time or that 
the Veteran suffered any additional 
disability as the result of VA medical 
treatment/surgery.  It is likely that his 
upper extremity condition is due to the 
continuance or natural progression of his 
disease.   

The Board finds that the claim must be denied.  As an initial 
matter, determinations of whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

VA regulations provide that informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient of the proposed diagnostic or therapeutic procedure 
or course of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications, or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done.  See 38 C.F.R. § 17.32(c).   In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; (iv) 
Have a significant risk of complication or morbidity; (v) Require 
injections of any substance into a joint space or body cavity; or 
(vi) Involve testing for Human Immunodeficiency Virus (HIV).  The 
informed consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d).  

In this case, the Veteran has provided testimony in which he 
indicated that he had not been informed that the foreseeable 
consequences of his surgery included additional impairment of his 
extremities.  

The claims files include a VA hospital "request for 
administration of anesthesia and for performance of operations 
and other procedures" (VA Form 522), dated November 8, 2002, 
which states, "The nature and purpose of the operation or 
procedure, possible methods of treatment, risks involved, and the 
possibility of complications have been fully explained to me.  I 
acknowledge that no guarantees have been made to me concerning 
the results of the operation or procedure.  I understand the 
nature of the operation or procedure to be: (handwritten entries 
follow) R SAD (right subacromial decompression), DCE, possible 
open RC (rotator cuff) repair."  This form was signed by the 
Veteran, and dated November 8, 2002.  It is also signed by a 
witness. 

Given the foregoing, the Board finds that the evidence shows that 
the procedures at 38 C.F.R. § 17.32 were satisfactorily complied 
with, and that the Veteran's informed consent is shown to have 
been obtained.  See 38 C.F.R. § 3.361.  In this regard, to the 
extent that the Veteran has indicated that he was not informed 
that the foreseeable consequences of his surgery included 
additional impairment of his extremities, the Board has 
determined that the Veteran does not have any such additional 
impairment of his extremities due to VA treatment.  

The Veteran's medical reports show that as early as 1985, he 
began receiving treatment for a wide variety of complaints and 
disorders that included neurological symptoms of the upper and 
lower extremities.  Prior to his November 2002 surgery, he is 
shown to  have had numerous medical conditions and debilitating 
musculoskeletal and neurological conditions, including a history 
of post polio syndrome, Parkinson's disease and Guillain-Barre 
syndrome.  The clinical data clearly document that he was 
paraplegic and wheelchair bound, and that he was also being 
treated for weakness, numbness and functional impairment of the 
upper extremities that were attributed to polyneuropathy and 
chronic polyradiculopathy superimposed upon peripheral 
neuropathy.  Although it is clear that following surgery in 
November 2002, the Veteran had significantly decreased upper 
extremity function, it is shown that he slowly began regaining 
strength in those appendages within hours following right 
shoulder surgery.  A VA outpatient clinic note dated in April 
2003 clearly indicated that he had regained upper extremity 
function.  

The Veteran is shown to have had the benefit of a comprehensive 
clinical evaluation in November 2008, pursuant to the Board's 
March 2007 Remand, including a thorough review of the clinical 
records, electrodiagnostic studies and consultation in the 
physical medicine and the rehabilitation departments.  Subsequent 
to his examination, two VA physicians concurred in their 
assessments that the Veteran had neuropathy and history of 
chronic polyneuropathy in the upper limbs prior to his November 
2002 surgery, and that current motor function had essentially 
returned to pre-surgery levels.  One of the examiners concluded 
that it could not be found with greater than a 50 percent 
probability that any current upper limb disability/weakness was 
due to surgery in 2002, or events around that time, and the other 
physician stated that disability of this nature was "more 
likely" due to disease progression and aging.  There is no 
competent, countervailing opinion of record.  

Finally, whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable is 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, there is no competent evidence to show that 
additional upper and lower extremity disability 
(quadriparesis/partial quadriplegia) is a result of unforeseen 
events, and, in fact, the November 2008 VA examination report is 
evidence that there was no "increased disability" due to VA 
treatment.  Therefore, there can be no issue as to whether or not 
an "unforeseen event" occurred.  See 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.       

In summary, the claims files contain competent opinions against 
the claim, and the appellant has not submitted competent evidence 
that substantiates his contentions that he has additional 
disability of the upper extremities due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part from surgery in November 2002, or 
as the result of an unforeseen event.  Therefore, based on its 
review of all of the evidence of record, the Board finds that the 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151 claimed as due to VA medical treatment, and that the claim 
must be denied.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that compensation 
is warranted under 38 U.S.C.A. § 1151 for additional upper and 
lower extremity disability (quadriparesis/partial quadriplegia).  
The Veteran is shown to have denied having had any problems with 
his upper limbs prior to his November 2002 surgery, to have 
asserted that he was "completely paralyzed" and a "complete 
quadriplegic" for about six months (or, alternatively, nine 
months) following his November 2002 surgery, and that he now has 
additional upper and lower extremity disability 
(quadriparesis/partial quadriplegia) due to his surgery.  See 
transcript of Veteran's September 2005 hearing; November 2008 VA 
examination report.  This lay evidence would normally competent 
evidence to show that the Veteran experienced neurological 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In this case, the Veteran's assertions are not credible.  In this 
regard, a March 1988 VA progress note states that he was an 
"unreliable informant," and that, "[T]he patient will say 
anything, if he thinks it is what you want to hear, to get what 
he wants."  A March 1991 VA progress note states that he "was 
reportedly using the nursing home as a shelter," and that, "He 
clearly was abusing the system."  Other VA reports note that he 
was an unreliable historian.  Although the Veteran has denied 
having "any problems with the upper limbs" prior to his 
November 2002 surgery, the medical evidence clearly shows a long 
history of treatment for upper extremity complaints that included 
hand tremors, trouble picking up things due to tremors and 
paraplegia, difficulty moving his right shoulder, chronic right 
shoulder pain, and mild left upper extremity weakness.  Prior to 
his November 2002 surgery, his findings included degenerative 
joint disease in the right acromioclavicular joint, upper 
extremity weakness and decreased muscle mass, left cervical 
polyradiculopathy superimposed on peripheral neuropathy, alcohol 
abuse with secondary neuropathy, and chronic left cervical 
polyradiculopathy over peripheral neuropathy with left ulnar 
mononeuropathy.  

In addition, in September 2005, the Veteran testified to the 
following at his personal hearing: 

Q: You had no movement of your upper 
extremities and lower extremities.  Is that 
correct?

A: Yes.  I even had a collar on.

Q: Okay.  How long before you had partial 
movement of your upper extremities?

A: Want me to be honest?  I honestly can't 
tell you.

Q: Maybe four months? Five months?

A: Nine months.

However, VA hospital reports, dated between November 15, 2002 and 
January 2003, contain many notations which contradict the 
Veteran's testimony, to include notations that the Veteran had 
transferred himself off of the toilet, that he had taken off his 
arm brace, that he felt that he was being punished by being 
forced to remain in bed, that he was using a wheelchair and 
moving about the hallway, that he had an active range of shoulder 
motion, that he was participating in physical therapy, and that 
his upper extremity symptoms had resolved.  Accordingly, he is 
not considered to be a reliable historian.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing).  

Furthermore, the issue is whether the Veteran has additional 
upper and lower extremity disability (quadriparesis/partial 
quadriplegia) that is a result of unforeseen events, or VA 
negligence, and the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide an opinion on 
this claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, when the Veteran's medical records are considered 
(which show that the claims files do not contain competent 
evidence which shows that additional upper and lower extremity 
disability (quadriparesis/partial quadriplegia) is a result of an 
unforeseen event, or VA negligence, the Board finds that the 
medical evidence outweighs the Veteran's contentions that he has 
the claimed condition that is the result of unforeseen events, or 
VA negligence.  


II.  VCAA

The Board finds that VA has satisfied its duties to the veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA).  A VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed the government's duties to assist him.  In letters, 
dated in August 2003, and March 2007, the Veteran was notified of 
the information and evidence needed to substantiate and complete 
the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  

The Board further finds that VA has complied with the VCAA's duty 
to assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
medical records.  In September 2005, he was afforded a hearing.  
The Veteran has been afforded an examination, and an opinion has 
been obtained.  The examination report indicates that it was 
based on a review of the Veteran's C- file.  It shows that his 
post-service medical records were summarized, and that his 
history of symptoms was recorded.  An examination was performed, 
and detailed findings are included in the report.  It contains 
the opinions of two physicians against the claim.  

In this regard, one of the two physicians who contributed to the 
November 2008 examination report specifically stated that the 
Veteran's motor function had essentially returned to pre-surgery 
levels, and that it could not be found with "greater than 50 
percent probability" that any current upper limb 
disability/weakness was due to surgery in 2002, or events around 
that time.  Although it may be argued that this statement is not 
in accord with the applicable burden of proof, i.e., that the 
preponderance of the evidence must be against the appellant's 
claim, see 38 U.S.C.A. § 5107(b), under 38 U.S.C.A. § 7104(a), 
decisions of the Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence and material of 
record.  The Board, as fact finder, must determine the probative 
value or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 
229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans 
cases is to be done by the Board)); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir.) (stating that the standard of 
"preponderance of the evidence" is not amenable to any 
mathematical formula).  Here, the Board points out that the 
second VA physician who contributed to the examination report 
concluded that the Veteran's impaired extremity function was 
"more likely" due to disease progression and aging.  Thus, when 
read in context, the Board finds that there is no basis to find 
that this report is inadequate, or that a remand for another 
opinion is required.  See 38 C.F.R. § 3.159(d) (2009); Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. 
West, 13 Vet. App. 444, 448- 9 (2000); Lee v. Brown, 10 Vet. App. 
336, 338 (1997) (an opinion should be viewed in its full context, 
and not characterized solely by the medical professional's choice 
of words).   

Simply stated, the Board finds that the medical record provides 
evidence against this claim.  The Board therefore concludes that 
a decision on the merits at this time does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional upper and lower extremity disability 
(quadriparesis/partial quadriplegia) as the result of VA surgery 
on November 8, 2002 is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


